In this case defendant in error was a switchman working for the plaintiff in error. In the performance of his duties he jumped off a moving train in the *Page 167 
dark, tripped over a switch block and his foot was mashed under another train which was then running parallel to and in the same direction as the train was moving upon which the switchman was working.
We do not think that an extended discussion of the case could serve any useful purpose. Under the facts as disclosed by the record, a jury might have found a verdict in favor of either the plaintiff or the defendant, as there was some substantial evidence upon which either verdict could have found basis.
We have found no reversible error in rulings upon pleadings or as to rulings on procedural questions.
The injury proven was the loss of the foot and a part of the leg, the same having been amputated between the knee and the ankle. The record shows that there were two amputations and the record also shows that there was considerable pain and suffering experienced by the switchman.
The verdict and judgment was for $25,000.00.
We think the judgment is so excessive as to require a reversal thereof with directions that the cause be remanded for new trial.
It is so ordered.
Reversed and remanded.
WHITFIELD, P. J., and BROWN and BUFORD, J. J., concur.
DAVIS, C. J., and ELLIS and TERRELL, J. J., concur in the opinion and judgment. *Page 168